DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendments and Arguments
The present Office action is in response to Applicant’s amendment/request for reconsideration submitted on February 2, 2022, hereinafter “Reply”, after the non-final rejection of November 17, 2021, hereinafter “Non-Final Rejection”.  Claims 1, 5-9, and 11-19 have been amended.  No claims have been added nor cancelled.  Claims 1-20 remain pending in the application.  
The Reply has been fully considered, with the examiner’s response set forth below.
1)	In view of the amendments to the specification, the objections to the abstract have been withdrawn.
2)	In view of the amendments to the claims, the objections to claims of the Non-Final Rejection have been withdrawn.  However, please refer to additional claim objections below due to the amendments to the claims. 
3)	Except for the limitation below, Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection 
4)	On pp. 10-11, regarding claim 1, the Reply contends that “independent claim 1, as currently amended recites in part: … monitoring a number of signals applied to the memory cells … the Tan reference does not teach the above quoted elements of independent claims 1 … Tan appears to describe a controller that sends messages to determine if writes were successful or indicate errors. However, the Tan reference does not teach … monitoring a number of signals applied to memory cells”.  The Reply has been fully considered but is not persuasive.  Regarding claim 1, a limitation of “determining, for the memory operation, a quantity of memory cells available to be accessed during the performance of the memory operation by monitoring a number of signals applied to the memory cells” is taught by Tan in FIGs. 1-2 and 5 and paragraphs [0016], [0019], [0036], [0050], [0053], [0061], [0063], [0068], and [0097] as explained in details in the corresponding sections of the claim analysis below.  Specifically for “monitoring a number of signals applied to the memory cells”, Tan teaches that the media unit write tracker 256 tracks [monitoring] the writing of the various media write units that are written to the memory cells of the media 206, where a number of signals applied to the memory cells are considered to include signals that are generated by the media controller 204 used for writing data (e.g., media write units) into memory cells of the media 206, as shown at least in FIGs. 1-2 and 5 and paragraph [0061].
5)	On pp. 10-11 and 15-16, regarding claims 8 and 16, the arguments related to the same limitation above of claim 1 have been fully considered but are not persuasive due to the same reason stated above in the rejection of claim 1.


Claim Objections
Claims 1, 16, and 19 are objected to because of the following informalities:
In claim 1, line 11, “in performance” may be amended to “in the performance” to follow proper antecedent basis.  (Emphasis added.)
In claim 16, line 17, “in performance” may be amended to “in the performance” to follow proper antecedent basis.  (Emphasis added.)
In claim 16, lines 23-24, “a determination that a particular write type” may be amended to avoid ambiguity.  It appears that “a particular write type” on these lines is different from “a particular write type” on lines 16-17 of claim 16, and so, lines 23-24 may be amended to “a determination that another particular write type”.  (Emphasis added.) 
In claim 16, line 24, “in performance” may be amended to “in the performance” to follow proper antecedent basis.  (Emphasis added.)
In claim 19, lines 1-2, “to perform reset” may be amended to “to reset” to correct a typographical error.  (Emphasis added.)
Other claims with informalities that are the same as those above and not included here should be amended due to the same reasons set forth above.
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 2020/0278883 A1), hereinafter “Tan”, in view of Lee (US 2017/0090782 A1), hereinafter “Lee ‘782”.

Regarding claim 1, Tan teaches:
A method, comprising: 
performing a memory operation to access memory cells of a memory sub-system, which is a solid-state drive storage system; (FIGs. 1-2, 5; “[0021] … System 100 [memory sub-system] specifically illustrates an integrated memory controller and integrated cache controller”; [0035]; “[0036] … the NVM media can include a nonvolatile, byte addressable media that stores data based on a resistive state of the memory cell, or a phase of the memory cell”; [0042], [0049]; “[0050] … Host write request 212 [memory operation] initiates a memory write request to write data sectors to media 206 managed or controlled by media controller 204”; [0071])
determining, for the memory operation, a quantity of memory cells available to be accessed during the performance of the memory operation by monitoring a number of signals applied to the memory cells to determine differentiation between a plurality of write types; (FIGs. 1-2, 5; “[0016] … the host may have a write unit of 512 Bytes while the NVM media has a media write unit of 2 KB, or four host write units”; “[0019] … the host controller maintains write credits for writes to the NVM media”; [0036]; “[0050] … Host write request 212 [memory operation] initiates a memory write request to write data sectors to media 206 managed or controlled by media controller 204”; [0053]; “[0061] … media unit write tracker 256 tracks [monitoring] the writing of the various media write units to [memory cells in] the media 206”; [0063]; “[0068] … the FM write credits have a granularity of a media write unit”; “[0096] … the host controller determines if there are write credits available to send the write request to the far memory, at 504. If there are not write credits available, at 506 NO branch, in one available, at 506 YES branch, the host controller determines whether to set a commit bit with the write request, at 510. In one example, the host controller only sets the commit bit or commit indicator when other data in a media write unit will not be written, and thus, all the data that will be written to a particular media write unit is being sent or will have been sent based on the current write request and one or more previous write requests (e.g., with accumulated data at the memory device)”; a quantity of memory cells available to be accessed is considered to include a number of bytes (B) of memory cells when there are available a number of far memory write (WR) credits, where a far memory (FM) write credit has a granularity of a media write unit, which can be, for example, 2 KB of memory cells in the NVM media; a number of signals applied to the memory cells are considered to include signals that are generated by the media controller 204 used for writing data (e.g., media write units) into memory cells of the media 206; note that “to determine differentiation between a plurality of write types” is an intended use clause and thus is not given weight when it simply expresses an intended result of a process step)
determining that a quantity of memory cells that are accessed during the performance of the memory operation comprises fewer than the quantity of memory cells available to be accessed; and (FIGs. 1-2, 5; “[0050] … Host write request 212 [memory operation] initiates a memory write request to write data sectors to media 206 managed or controlled by media controller 204”; “[0097] … if there is a write available, at 506 YES branch, the host controller determines whether to set a commit bit with the write request, at 510. In one example, the host controller only sets the commit bit or commit indicator when other data in a media write unit will not be written, and thus, all the data that will be written to a particular media write unit is being sent or will have been sent based on the current write request and one or more previous write requests (e.g., with accumulated data at the memory device)”; “[0098] … the host controller determines to set the commit bit, at 510 YES branch, and sets the commit bit, at 512. After setting the commit bit, the host controller can send the host data and the affirmative commit indicator to the far memory, at 514”; “[0102] In one example, if the media write unit is not full, at 520 NO branch, in one example, the media controller determines if the commit bit is set, at 522. … In one example, if the commit bit is set, at 522 YES branch, the media controller will commit the data to the media even though there is not a full media write unit. In one example, the media controller performs an RMW operation, at 526. The RMW operation preparation can include reading the data from the media that is the target of the host write, so the media controller can be ready with the un-changed data, as well as being able to modify the data that will be written”; the quantity of memory cells available to be accessed is considered to include a number of bytes (B) of memory cells when there are available a number of far memory write (WR) credits, where a far memory (FM) write credit has a granularity of a media write unit, which can be, for example, 2 KB of memory cells in the NVM media; a quantity of memory cells that are accessed; for example, the quantity of memory cells available to be accessed is considered to be a media write unit; a quantity of memory cells that are accessed is considered to include an amount of the host data sent by the host controller fewer than media write unit if the media write unit is not full, at 520 NO branch in FIG. 5)
incrementing a counter in response to a determination that a particular write type among the plurality of write types was involved in performance of the memory operation and the determination that the quantity of memory cells accessed is fewer than the quantity of memory cells available to be accessed.  (FIGs. 1-2, 5; “[0075] … the VDM message is included within a VDM TLP or a Write_GO VDM TLP, which is transmitted through PCIe physical layers, link layers, and transaction layers in the host and endpoint controllers to reach message processor 222 as a VDM processor in host application layer 210 of host controller 202 . … message processor 222 notifies FM WR credit tracker 216 about receipt of the VDM to cause the tracker to return a write credit, such as incrementing the credit count [counter] by 1”; “[0103] … after the media controller has prepared the full media write unit with an RMW operation at 526, the media controller can commit the data to the media, at 528. In one example, the media controller updates its local tracking of the write credits in response to committing a media write unit to media, at 530.”; “[0104] … the media controller generates a commit message or a transaction message to send to the host to indicate the commit of the data to the media, at 532. In one example, in response to either a transaction message after a commit or in response to an error message for a fatal error, the host controller processes the message received, at 534. In on example, the host controller updates the host-side write credits based on receipt of a commit transaction message, at 536”; [0118]; incrementing the credit count [counter] by 1 occurs after steps 520, 522, and 526-536 are performed in FIG. 5, where the host data is determined to be fewer than 

Tan does not teach a memory sub-system, which is a solid-state drive storage system; incrementing a counter in response to a determination that a particular write type among the plurality of write types was involved in performance of the memory operation.

However, Lee ‘782 teaches:
a memory sub-system, which is a solid-state drive storage system;  (FIG. 1; “[0036] … the writing management system 100 comprises a solid state drive 10 [memory sub-system]”)
incrementing a counter in response to a determination that a particular write type among the plurality of write types was involved in performance of the memory operation.  (FIG. 3-1; “[0051] In a step S14, the firmware judges whether there is a sequential write relationship [particular write type] between the j-th write command [memory operation] and the (j+1)-th write command, wherein if the judging condition is satisfied, the sequential write count value [counter] is increased by 1”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tan to incorporate the teachings of Lee ‘782 to provide a multilevel memory system includes a nonvolatile memory (NVM) device with an NVM media having a media write unit that is different in size than a host  would provide a system for extending a use life of a solid state drive so as to be applied to hosts with different use conditions and different writing modes.  (Lee ‘782, [0007])
	
	Regarding claim 5, the combination of Tan teaches the method of claim 1.

	Tan further teaches:
further comprising categorizing the memory operation as a normal write type responsive to the quantity of memory cells that are accessed during the performance of the memory operation comprising fewer than the quantity of memory cells available to be accessed.  (FIGs. 1-2, 5; “[0102] In one example, if the media write unit is not full, at 520 NO branch, in one example, the media controller determines if the commit bit is set, at 522. … In one example, if the commit bit is set, at 522 YES branch, the media controller will commit the data to the media even though there is not a full media write unit. In one example, the media controller performs an RMW operation [normal write type], at 526. The RMW operation preparation can include reading the data from the media that is the target of the host write, so the media controller can be ready with the un-changed data, as well as being able to modify the data that will be written”; an RMW operation [normal write type] is performed when the commit bit is set, and thus, RMW operation [normal write type] is considered to be categorized using the commit bit)

Regarding claim 6, the combination of Tan teaches the method of claim 1.

	Tan further teaches:
further comprising determining that the quantity of memory cells that are accessed during the performance of the memory operation is equal to the quantity of memory cells available to be accessed.  (FIGs. 1-2, 5; “[0101] If there is no write credit overflow, at 516 NO branch, in one example, the media controller determines if the amount of data received [the quantity of memory cells that are accessed] makes a full media write unit, at 520”; as described above, the quantity of memory cells available to be accessed is considered to include a number of bytes (B) of memory cells when there are available a number of far memory write (WR) credits, where a far memory (FM) write credit has a granularity of a media write unit, which can be, for example, 2 KB of memory cells in the NVM media; the amount of data received [the quantity of memory cells that are accessed] is equal to a full media write unit when the amount of data received [the quantity of memory cells that are accessed] makes the full media write unit, at 520 in FIG. 5)

Regarding claim 7, the combination of Tan teaches the method of claim 6.

	Tan further teaches:
further comprising categorizing the memory operation as a force write type responsive to the quantity of memory cells that are accessed during the performance of the memory operation is equal to the quantity of memory cells available to be accessed.  (FIGs. 1-2, 5; [0101]; “[0103] … if the host data provides a full media write unit, at 520 YES branch, or after the media controller has prepared the full media write unit with an RMW operation at 526, the media controller can commit the data to the media, at 528”; a force write type is considered to be a commit operation of the data to the media, at 528 in FIG. 5, after the amount of data received [the quantity of memory cells that are accessed] equal to a full media write unit when the amount of data received [the quantity of memory cells that are accessed] makes the full media write unit, at 520 in FIG. 5)

Regarding claim 8, Tan teaches: 
An apparatus, comprising: 
a memory sub-system, which is a solid-state drive storage system; (FIG. 1; “[0026] … system 100 [memory sub-system] includes NVM 180 coupled to SOC 110 via platform controller 160”)
a processing device within the memory sub-system, wherein the processing device is configured to perform a memory operation, and wherein the memory sub-system is configured to: (FIGs. 1-2, 5; “[0026] … system 100 [memory sub-system] includes NVM 180 coupled to SOC 110 [processing device] via platform controller 160”; [0034]; “[0050] … Host write request 212 [memory operation] initiates a memory write request to write data sectors to media 206 managed or controlled by media controller 204”)
determine, for the memory operation, a quantity of memory cells available to be accessed during the performance of the memory operation, the quantity of memory cells that are available to be accessed corresponding to a codeword size associated with the memory sub-system by monitoring a number of signals applied to memory cells to determine differentiation between a plurality of write types; (FIGs. 1-2, 5; “[0016] … the media write unit could be a different size [codeword size] (e.g., 1 KB, 4 KB)”; “[0019] … the host controller maintains write credits for writes to the NVM media”; [0036]; “[0050] … Host write request 212 [memory operation] initiates a memory write request to write data sectors to media 206 managed or controlled by media controller 204”; [0053]; “[0061] … media unit write tracker 256 tracks [monitoring] the writing of the various media write units to [memory cells in] the media 206”; [0063]; “[0068] … the FM write credits have a granularity of a media write unit”; “[0096] … the host controller determines if there are write credits available to send the write request to the far memory, at 504. If there are not write credits available, at 506 NO branch, in one example, the host controller queues the request to await for an available far memory write (WR) credit, at 508. The host controller can wait in this pattern, returning from 508 to 504 until a write credit becomes available”; [0097]; “[0101] If there is no write credit overflow, at 516 NO branch, in one example, the media controller determines if the amount of data received [the quantity of memory cells that are accessed] makes a full media write unit, at 520”; a quantity of memory cells available to be accessed is considered to include a number of bytes (B) of memory cells when there are available a number of far memory write (WR) credits, where a far memory (FM) write credit has a granularity of a media write unit, which can be, for example, 2 KB of memory cells in the NVM media; a number of signals applied to the memory cells are considered to include signals that are generated by the media controller 204 used for writing data (e.g., media write units) into memory cells of the media 206; note that “to determine differentiation between a plurality of write types” is an intended use clause and thus is not given weight when it simply expresses an intended result of a process step)
determine that a quantity of memory cells that are accessed during the performance of the memory operation is equal to the quantity of memory cells available to be accessed; and (FIGs. 1-2, 5; “[0019] … the host controller maintains write credits for writes to the NVM media”; [0036]; “[0050] … Host write request 212 [memory operation] initiates a memory write request to write data sectors to media 206 managed or controlled by media controller 204”; [0053], [0063], [0068]; “[0096] … the host controller determines if there are write credits available to send the write request to the far memory, at 504. If there are not write credits available, at 506 NO branch, in one example, the host controller queues the request to await for an available far memory write (WR) credit, at 508. The host controller can wait in this pattern, returning from 508 to 504 until a write credit becomes available”; [0097]; “[0101] If there is no write credit overflow, at 516 NO branch, in one example, the media controller determines if the amount of data received [the quantity of memory cells that are accessed] makes a full media write unit, at 520”; a quantity of memory cells available to be accessed is available a number of far memory write (WR) credits, where a far memory (FM) write credit has a granularity of a media write unit, which can be, for example, 2 KB of memory cells in the NVM media; the amount of data received [the quantity of memory cells that are accessed] is equal to a full media write unit [quantity of memory cells available to be accessed] when the amount of data received [quantity of memory cells that are accessed] makes the full media write unit [quantity of memory cells available to be accessed], at 520 in FIG. 5)
increment a counter in response to a determination that a particular write type among the plurality of write types was involved in performance of the memory operation and the determination that the quantity of memory cells accessed is equal to the quantity of memory cells available to be accessed.  (FIGs. 1-2, 5; [0063], [0074]; “[0075] … message generator 266 can indicates to FM WR credit tracker 264 to return a FM WR credit, such as by incrementing the credit count [counter] by 1”; “[0103] … if the host data provides a full media write unit, at 520 YES branch, or after the media controller has prepared the full media write unit with an RMW operation at 526, the media controller can commit the data to the media, at 528. … the media controller updates its local tracking of the write credits in response to committing a media write unit to media, at 530. The committing of the media write unit can indicate the completion of a write transaction for which a write credit can be freed, assuming one media write unit per write credit”; the incrementing the credit count [counter] by 1 occurs when the media controller updates its local tracking of the quantity of memory cells accessed] is determined to be equal to a full media write unit [quantity of memory cells available to be accessed] when the amount of data received [quantity of memory cells accessed] makes the full media write unit [quantity of memory cells available to be accessed], at 520 in FIG. 5)

Tan does not teach a memory sub-system, which is a solid-state drive storage system; increment a counter in response to a determination that a particular write type among the plurality of write types was involved in performance of the memory operation.

However, Lee ‘782 teaches:
a memory sub-system, which is a solid-state drive storage system;  (FIG. 1; “[0036] … the writing management system 100 comprises a solid state drive 10 [memory sub-system]”)
increment a counter in response to a determination that a particular write type among the plurality of write types was involved in performance of the memory operation.  (FIG. 3-1; “[0051] In a step S14, the firmware judges whether there is a sequential write relationship [particular write type] between the j-th write command [memory operation] and the (j+1)-th write command, wherein if the judging condition is satisfied, the sequential write count value [counter] is increased by 1”)

 to incorporate the teachings of Lee ‘782 to provide a multilevel memory system includes a nonvolatile memory (NVM) device with an NVM media having a media write unit that is different in size than a host write unit of a host controller of Tan, with a system having a solid state drive of Lee ‘782 that determines a sequential write ratio of write commands.  Doing so with the system of Tan would provide a system for extending a use life of a solid state drive so as to be applied to hosts with different use conditions and different writing modes.  (Lee ‘782, [0007])

Regarding claim 9, the combination of Tan teaches the apparatus of claim 8.

	Tan further teaches:
wherein the quantity of memory cells accessed during the performance of the memory operation corresponds to one of the plurality of write types.  (FIGs. 1-2, 5; [0101]; “[0103] … if the host data provides a full media write unit, at 520 YES branch, or after the media controller has prepared the full media write unit with an RMW operation at 526, the media controller can commit the data to the media, at 528”; one of a plurality of write types is considered to be a commit operation of the data to the media, at 528 in FIG. 5, after the amount of data received [the quantity of memory cells that are accessed] is determined to be equal to a full media write unit when the amount of data received [the quantity of memory cells that are accessed] makes the full media write unit, at 520 in FIG. 5)

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 2020/0278883 A1), hereinafter “Tan”, in view of Lee (US 2017/0090782 A1), hereinafter “Lee ‘782”, as applied to claim 1 above, and further in view of Papandreou et al. (US 2021/0132800 A1), hereinafter “Papandreou”.

	Regarding claim 2, the combination of Tan teaches the method of claim 1.

The combination of Tan does not teach performing a test operation responsive to a determination that the counter exceeds a threshold value.  

	However, Papandreou teaches:  
performing a test operation responsive to a determination that the counter exceeds a threshold value.  (FIGs. 8A-8B; “[0123] … In response to determining that the number [counter] of error counts that have been experienced by the given block is greater than the first error count threshold [threshold value], the flowchart proceeds to sub-operation 822 [test operation]. There, sub-operation 822 [test operation] includes setting the calibration type of the block”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Tan to incorporate the teachings of Papandreou to provide a multilevel memory system includes a nonvolatile memory (NVM) device with an NVM media having a media write  would significantly improve a raw bit error rate (RBER) and therefore enhance endurance and retention, particularly for enterprise-level Flash memory systems using modern three-dimensional (3-D) triple-level-cell (TLC) or quad-level-cell (QLC) NAND Flash memory.  (Papandreou, [0004])

	Regarding claim 3, the combination of Tan teaches the method of claim 2.

	Papandreou further teaches:  
performing the test operation to validate an accuracy of the memory operation.  (FIGs. 8A-8B; “[0095] … Despite the additional computing overhead and computation delay associated with the calibration algorithm which involves calculating a unique voltage offset value for all read voltages in a word-line, more accurate voltage offset determination is also achieved as a result”; [0123])

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Tan to incorporate the teachings of Papandreou to provide a multilevel memory system includes a nonvolatile memory (NVM) device with an NVM media having a media write unit that is different in size than a host write unit of a host controller of Tan, with a data storage system of Papandreou for managing a calibration of blocks of a non-volatile  would significantly improve a raw bit error rate (RBER) and therefore enhance endurance and retention, particularly for enterprise-level Flash memory systems using modern three-dimensional (3-D) triple-level-cell (TLC) or quad-level-cell (QLC) NAND Flash memory.  (Papandreou, [0004])

Regarding claim 4, the combination of Tan teaches the method of claim 3.

	Papandreou further teaches:  
determining a bit error rate to perform the test operation.  (“[0083] … the optimal read voltage shift values may be updated [test operation] periodically, e.g., in a background health check, or on demand, e.g., in the event of high bit error count [bit error rate] or ECC failure”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Tan to incorporate the teachings of Papandreou to provide a multilevel memory system includes a nonvolatile memory (NVM) device with an NVM media having a media write unit that is different in size than a host write unit of a host controller of Tan, with a data storage system of Papandreou for managing a calibration of blocks of a non-volatile random access memory (NVRAM) using priority levels with a calibration algorithm that involves updating optimal read voltage shift values periodically in an event of a high bit  would significantly improve a raw bit error rate (RBER) and therefore enhance endurance and retention, particularly for enterprise-level Flash memory systems using modern three-dimensional (3-D) triple-level-cell (TLC) or quad-level-cell (QLC) NAND Flash memory.  (Papandreou, [0004])

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 2020/0278883 A1), hereinafter “Tan”, in view of Lee (US 2017/0090782 A1), hereinafter “Lee ‘782”, as applied to claim 9 above, and further in view of Zhang (US 2019/0212922 A1), hereinafter “Zhang”.

	Regarding claim 10, the combination of Tan teaches the apparatus of claim 9.

The combination of Tan does not teach wherein combining the counter for each of the plurality of write types corresponds to a counter that is incremented without reference to the quantity of memory cells accessed.  

	However, Zhang teaches:  
wherein combining the counter for each of the plurality of write types corresponds to a counter that is incremented without reference to the quantity of memory cells accessed.  (FIG. 3; [0003]-[0004]; “[0033] … the count [counter for each of the plurality of write types] that a block is allocated is a cumulative count that the block is erased, which may be referred to as a cumulative erasing count [counter for each of the plurality of write types] for the block. The total cumulative erasing count counter] of a physical storage unit may be obtained by summing [combining] the cumulative erasing counts of all the blocks in the physical storage unit. Such a total cumulative erasing count of the physical storage unit, which equals to a total count of erasing operations that have been performed on all blocks of the physical storage unit, may alternatively be referred to as a erasing count for the physical storage unit”; the counter for each of the plurality of write types is considered to be the count that a block is allocated is a cumulative count that the block is erased, which may be referred to as a cumulative erasing count for the block; the total cumulative erasing count [counter] of a physical storage unit that may be obtained by summing [combining] the cumulative erasing counts of all the blocks is incremented when one of the cumulative erasing counts is incremented and thus does not refer to memory cells in the blocks)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Tan to incorporate the teachings of Zhang to provide a multilevel memory system includes a nonvolatile memory (NVM) device with an NVM media having a media write unit that is different in size than a host write unit of a host controller of Tan, with a system of Zhang for writing data in one or more storage units by selecting, based on a total cumulative erasing count of all blocks in each physical storage unit, a physical storage unit having the lowest total cumulative erasing count from physical storage units satisfying a preset writing condition for writing of data.  Doing so with the system of Tan would thereby achieve balanced erasing and writing among different physical storage units, avoiding premature damage to a single physical storage unit due to too many times of erasing 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 2020/0278883 A1), hereinafter “Tan”, in view of Lee (US 2017/0090782 A1), hereinafter “Lee ‘782”, as applied to claim 9 above, and further in view of Kern et al. (US 2020/0104206 A1), hereinafter “Kern”.

Regarding claim 11, the combination of Tan teaches the apparatus of claim 9.

The combination of Tan does not teach wherein the one of the plurality of write types includes a toggle normal write type and comprises correcting information within the memory cells that are accessed by accessing an erroneous memory cell of the quantity of memory cells fewer than the quantity of memory cells available to be accessed.  

	However, Kern teaches:  
	wherein the one of the plurality of write types includes a toggle normal write type and comprises correcting information within the memory cells that are accessed by accessing an erroneous memory cell of the quantity of memory cells fewer than the quantity of memory cells available to be accessed.  (FIG. 5; “[0107] … after the erroneous word 100001 has been determined, is to invert the individual bit toggle normal write type is considered to include a process of inverting an individual bit position of an erroneous word of multiple bits that has the value 0 into the value 1)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Tan to incorporate the teachings of Kern to provide a multilevel memory system includes a nonvolatile memory (NVM) device with an NVM media having a media write unit that is different in size than a host write unit of a host controller of Tan, with a device of Kern that processes an erroneous word by inverting individual bit positions.  Doing so with the system of Tan would provide a system for compensating read errors that can occur when multiple states coincide within a temporal reading window.  (Kern, [0004])

Regarding claim 12, the combination of Tan teaches the apparatus of claim 9.

The combination of Tan does not teach wherein the one of the plurality of write types includes a toggle normal write type and comprises correcting information existing within the memory cells by: reversing the information within the memory cells; and accessing the quantity of memory cells fewer than the quantity of memory cells available to be accessed.  


wherein the one of the plurality of write types includes a toggle normal write type and comprises correcting information existing within the memory cells by: (FIG. 5; “[0107] … after the erroneous word 100001 has been determined, is to invert the individual bit positions that have the value 0 into the value 1 one after the other, and so to form the code words 110001, 101001, 100101 and 100011. On the basis of the error processing the code word 101001 can then be verified as the correct code word”; a toggle normal write type is considered to include a process of inverting an individual bit position of an erroneous word of multiple bits that has the value 0 into the value 1)
reversing the information within the memory cells; and (FIG. 5; “[0107] … after the erroneous word 100001 has been determined, is to invert [reversing] the individual bit positions that have the value 0 into the value 1 one after the other, and so to form the code words 110001, 101001, 100101 and 100011. On the basis of the error processing the code word 101001 can then be verified as the correct code word”)
accessing the quantity of memory cells fewer than the quantity of memory cells available to be accessed.  (FIG. 5; “[0107] … after the erroneous word 100001 has been determined, is to invert the individual bit positions that have the value 0 into the value 1 one after the other, and so to form the code words 110001, 101001, 100101 and 100011. On the basis of the error processing the code word 101001 can then be verified as the correct code word”; an individual bit position of an erroneous word is fewer than multiple bits of the erroneous word)

 to incorporate the teachings of Kern to provide a multilevel memory system includes a nonvolatile memory (NVM) device with an NVM media having a media write unit that is different in size than a host write unit of a host controller of Tan, with a device of Kern that processes an erroneous word by inverting individual bit positions.  Doing so with the system of Tan would provide a system for compensating read errors that can occur when multiple states coincide within a temporal reading window.  (Kern, [0004])

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 2020/0278883 A1), hereinafter “Tan”, in view of Lee (US 2017/0090782 A1), hereinafter “Lee ‘782”, as applied to claim 9 above, and further in view of Lee et al. (US 2020/0341843 A1), hereinafter “Lee ‘843”.

Regarding claim 13, the combination of Tan teaches the apparatus of claim 9.

The combination of Tan does not teach wherein the one of the plurality of write types includes a toggle force write type and comprises correcting information within the memory cells by accessing the quantity of memory cells equal to the quantity of memory cells available to be accessed.  

	However, Lee ‘843 teaches:  
wherein the one of the plurality of write types includes a toggle force write type and comprises correcting information within the memory cells by accessing the quantity of memory cells equal to the quantity of memory cells available to be accessed.  (FIG. 5; “[0065] … The memory controller 100 may read the first read data RD1 based on a read request or an error detection request from the host. For example, the first read data RD1 may be [0, 1, 1, 0, 1]”; “[0068] The error type detection logic 130 may generate the first write data WD1. Specifically, the error type detection logic 130 may maintain data of the first memory area 31, which is error-corrected in the correction data CD. In addition, the error type detection logic 130 may invert data of the second memory area 32, which is not error-corrected in the correction data CD. For example, the data bits [1, 0, 1], which are not error-corrected in the correction data CD, may be inverted to [0, 1, 0] and the inversion data bits may be included as part of the first write data WD1”; “[0069] The error type detection logic 130 may output the first write data WD1 to be written to the memory device 200”; a toggle force write type is considered to be a write operation of the first write data WD1 to the memory device 200 by first accessing all 5 bits of the first read data RD1 [0, 1, 1, 0, 1])

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Tan to incorporate the teachings of Lee ‘843 to provide a multilevel memory system includes a nonvolatile memory (NVM) device with an NVM media having a media write unit that is different in size than a host write unit of a host controller of Tan, with a memory system using error correction and data inversion of Lee ‘843.  Doing so with the system of Tan 

Regarding claim 14, the combination of Tan teaches the apparatus of claim 13.

	Lee ‘843 further teaches:  
	wherein the one of the plurality of write types includes a toggle force write type and comprises correcting information within the memory cells by: (FIG. 5; “[0065] … The memory controller 100 may read the first read data RD1 based on a read request or an error detection request from the host. For example, the first read data RD1 may be [0, 1, 1, 0, 1]”; “[0068] The error type detection logic 130 may generate the first write data WD1. Specifically, the error type detection logic 130 may maintain data of the first memory area 31, which is error-corrected in the correction data CD. In addition, the error type detection logic 130 may invert data of the second memory area 32, which is not error-corrected in the correction data CD. For example, the data bits [1, 0, 1], which are not error-corrected in the correction data CD, may be inverted to [0, 1, 0] and the inversion data bits may be included as part of the first write data WD1”; “[0069] The error type detection logic 130 may output the first write data WD1 to be written to the memory device 200”; a toggle force write type is considered to be a write operation of the first write data WD1 to the memory device 200 by first accessing all 5 bits of the first read data RD1 [0, 1, 1, 0, 1])
reversing the information within the memory cells; and (FIG. 5; “[0068] The error type detection logic 130 may generate the first write data WD1. Specifically, the reversing] data of the second memory area 32, which is not error-corrected in the correction data CD. For example, the data bits [1, 0, 1], which are not error-corrected in the correction data CD, may be inverted to [0, 1, 0] and the inversion data bits may be included as part of the first write data WD1”)
accessing the quantity of memory cells equal to the quantity of memory cells available to be accessed.  (FIG. 5; “[0065] … The memory controller 100 may read the first read data RD1 based on a read request or an error detection request from the host. For example, the first read data RD1 may be [0, 1, 1, 0, 1]”; [0068]-[0069]; all 5 bits of the first read data RD1 [0, 1, 1, 0, 1] are accessed)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Tan to incorporate the teachings of Lee ‘843 to provide a multilevel memory system includes a nonvolatile memory (NVM) device with an NVM media having a media write unit that is different in size than a host write unit of a host controller of Tan, with a memory system using error correction and data inversion of Lee ‘843.  Doing so with the system of Tan would provide provides a memory system for determining a type of error in data written to a memory cell and avoiding a predetermined error.  (Lee ‘843, [0004])

Regarding claim 15, the combination of Tan teaches the apparatus of claim 13.


wherein the toggle force write type wears out the memory cells at two times the rate of a force write type.  (FIG. 5; “[0065] … original data OD written to the memory device 200 may be [1, 0, 1, 0, 1]. The memory controller 100 may read the first read data RD1 based on a read request or an error detection request from the host. For example, the first read data RD1 may be [0, 1, 1, 0, 1]”; “[0068] The error type detection logic 130 may generate the first write data WD1. Specifically, the error type detection logic 130 may maintain data of the first memory area 31, which is error-corrected in the correction data CD. In addition, the error type detection logic 130 may invert data of the second memory area 32, which is not error-corrected in the correction data CD. For example, the data bits [1, 0, 1], which are not error-corrected in the correction data CD, may be inverted to [0, 1, 0] and the inversion data bits may be included as part of the first write data WD1”; “[0069] The error type detection logic 130 may output the first write data WD1 to be written to the memory device 200”; the toggle force write type is considered to be a write operation of the first write data WD1 to the memory device 200 by first accessing all 5 bits of the first read data RD1 [0, 1, 1, 0, 1], which involves 2 write operations; a force write type is considered to be a write operation of data OD written to the memory device 200, which involves 1 write operation; thus, the toggle force write type wears out the memory device 200 at two times the rate of the force write type)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Tan to  would provide provides a memory system for determining a type of error in data written to a memory cell and avoiding a predetermined error.  (Lee ‘843, [0004])

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 2020/0278883 A1), hereinafter “Tan”, in view of Lee (US 2017/0090782 A1), hereinafter “Lee ‘782”, Park (US 2019/0258543 A1), hereinafter “Park ‘543”, and Zhang (US 2019/0212922 A1), hereinafter “Zhang”.

	Regarding claim 16, Tan teaches: 
A system, comprising:  
a memory sub-system, which is a solid-state drive storage system; (FIGs. 1-2, 5; “[0021] … System 100 [memory sub-system] specifically illustrates an integrated memory controller and integrated cache controller”)
a counter resident on the memory sub-system; and 
a processing device, wherein the processing device is configured to perform one or more memory operations comprising: (FIGs. 1-2, 5; “[0013] … Reference to an NVM device can refer to a device that can receive asynchronous writes [memory operations] to the NVM media, in that the host controller requests the write and does not wait for an acknowledgement of the write before performing other processing device] via platform controller 160”)
performing a memory operation to access memory cells of the memory sub-system; (FIGs. 1-2, 5; “[0021] … System 100 [memory sub-system] specifically illustrates an integrated memory controller and integrated cache controller”; [0035]; “[0036] … the NVM media can include a nonvolatile, byte addressable media that stores data based on a resistive state of the memory cell, or a phase of the memory cell”; [0042], [0049]; “[0050] … Host write request 212 [memory operation] initiates a memory write request to write data sectors to media 206 managed or controlled by media controller 204”; [0071])
determining, for the memory operation, a quantity of memory cells available to be accessed during the performance of the memory operation, the quantity of memory cells that are available to be accessed corresponding to an access unit associated with the memory sub-system by monitoring a number of signals applied to memory cells to determine differentiation between a plurality of write types; Docket No. 1012.0590001 (FIGs. 1-2, 5; “[0016] … the host may have a write unit of 512 Bytes while the NVM media has a media write unit of 2 KB [access unit], or four host write units”; “[0019] … the host controller maintains write credits for writes to the NVM media”; [0036]; “[0050] … Host write request 212 [memory operation] initiates a memory write request to write data sectors to media 206 managed or controlled by media controller 204”; [0053]; “[0061] … media unit write tracker 256 tracks [monitoring] the writing of the various media write units to [memory cells in] the media 206”; [0063]; “[0068] … available to send the write request to the far memory, at 504. If there are not write credits available, at 506 NO branch, in one example, the host controller queues the request to await for an available far memory write (WR) credit, at 508. The host controller can wait in this pattern, returning from 508 to 504 until a write credit becomes available”; “[0097] … if there is a write credit available, at 506 YES branch, the host controller determines whether to set a commit bit with the write request, at 510. In one example, the host controller only sets the commit bit or commit indicator when other data in a media write unit will not be written, and thus, all the data that will be written to a particular media write unit is being sent or will have been sent based on the current write request and one or more previous write requests (e.g., with accumulated data at the memory device)”; a quantity of memory cells available to be accessed is considered to include a number of bytes (B) of memory cells when there are available a number of far memory write (WR) credits, where a far memory (FM) write credit has a granularity of a media write unit, which can be, for example, 2 KB of memory cells in the NVM media; a number of signals applied to the memory cells are considered to include signals that are generated by the media controller 204 used for writing data (e.g., media write units) into memory cells of the media 206; note that “to determine differentiation between a plurality of write types” is an intended use clause and thus is not given weight when it simply expresses an intended result of a process step)Client Matter No. 2020-0340.00/US
27determining that a quantity of memory cells that are accessed during the performance of the memory operation comprises fewer than the quantity of memory cells available to be accessed; (FIGs. 1-2, 5; “[0050] … Host write request 212 [memory operation] initiates a memory write request to write data sectors to media 206 managed or controlled by media controller 204”; “[0097] … if there is a write credit available, at 506 YES branch, the host controller determines whether to set a commit bit with the write request, at 510. In one example, the host controller only sets the commit bit or commit indicator when other data in a media write unit will not be written, and thus, all the data that will be written to a particular media write unit is being sent or will have been sent based on the current write request and one or more previous write requests (e.g., with accumulated data at the memory device)”; “[0098] … the host controller determines to set the commit bit, at 510 YES branch, and sets the commit bit, at 512. After setting the commit bit, the host controller can send the host data and the affirmative commit indicator to the far memory, at 514”; “[0102] In one example, if the media write unit is not full, at 520 NO branch, in one example, the media controller determines if the commit bit is set, at 522. … In one example, if the commit bit is set, at 522 YES branch, the media controller will commit the data to the media even though there is not a full media write unit. In one example, the media controller performs an RMW operation, at 526. The RMW operation preparation can include reading the data from the media that is the target of the host write, so the media controller can be ready with the un-changed data, as well as being able to modify the data that will be written”; the quantity of memory cells available to be accessed is considered to include a number of bytes (B) of memory cells when there are available a number of far memory write (WR) credits, where a far memory (FM) write credit has a granularity of a media write unit, which can be, for example, 2 KB of memory cells in the NVM media; a quantity of memory cells that are accessed; for example, the quantity of memory cells available to be accessed is considered to be a media write unit; a quantity of memory cells that are accessed is considered to include an amount of the host data sent by the host controller at 514 in FIG .5; the host data is determined to be fewer than media write unit if the media write unit is not full, at 520 NO branch in FIG. 5)
incrementing a first counter in response to a determination that a particular write type among the plurality of write types was involved in performance of the memory operation and the determination that the quantity of memory cells accessed is fewer than the quantity of memory cells available to be accessed; (FIGs. 1-2, 5; “[0075] … the VDM message is included within a VDM TLP or a Write_GO VDM TLP, which is transmitted through PCIe physical layers, link layers, and transaction layers in the host and endpoint controllers to reach message processor 222 as a VDM processor in host application layer 210 of host controller 202 . … message processor 222 notifies FM WR credit tracker 216 about receipt of the VDM to cause the tracker to return a write credit, such as incrementing the credit count [first counter] by 1”; “[0103] … after the media controller has prepared the full media write unit with an RMW operation at 526, the media controller can commit the data to the media, at incrementing the credit count [first counter] by 1 occurs after steps 520, 522, and 526-536 are performed in FIG. 5, where the host data is determined to be fewer than media write unit when the media write unit is determined as not full, at 520 NO branch in FIG. 5)
determining that the quantity of memory cells that are accessed during the performance of the memory operation is equal to the quantity of memory cells available to be accessed; and (FIGs. 1-2, 5; “[0019] … the host controller maintains write credits for writes to the NVM media”; [0036]; “[0050] … Host write request 212 [memory operation] initiates a memory write request to write data sectors to media 206 managed or controlled by media controller 204”; [0053], [0063], [0068]; “[0096] … the host controller determines if there are write credits available to send the write request to the far memory, at 504. If there are not write credits available, at 506 NO branch, in one example, the host controller queues the request to await for an available far memory write (WR) credit, at 508. The host controller can wait in this pattern, returning from 508 to 504 until a quantity of memory cells that are accessed] makes a full media write unit, at 520”; a quantity of memory cells available to be accessed is considered to include a number of bytes (B) of memory cells when there are available a number of far memory write (WR) credits, where a far memory (FM) write credit has a granularity of a media write unit, which can be, for example, 2 KB of memory cells in the NVM media; the amount of data received [the quantity of memory cells that are accessed] is equal to a full media write unit [quantity of memory cells available to be accessed] when the amount of data received [quantity of memory cells that are accessed] makes the full media write unit [quantity of memory cells available to be accessed], at 520 in FIG. 5)
incrementing a second counter in response to a determination that a particular write type among the plurality of write types was involved in performance of the memory operation and the determination that the quantity of memory cells accessed is equal to the quantity of memory cells available to be accessed.  (FIGs. 1-2, 5; [0063], [0074]; “[0075] … message generator 266 can indicates to FM WR credit tracker 264 to return a FM WR credit, such as by incrementing the credit count [second counter] by 1”; “[0103] … if the host data provides a full media write unit, at 520 YES branch, or after the media controller has prepared the full media write unit with an RMW operation at 526, the media controller can commit the data to the media, at 528. … the media controller updates its local tracking of the write credits in response to committing count [second counter] by 1 occurs when the media controller updates its local tracking of the write credits in response to committing a media write unit to media at 530 after steps 520 and 528 are performed in FIG. 5, where the amount of data received [the quantity of memory cells accessed] is determined to be equal to a full media write unit [quantity of memory cells available to be accessed] when the amount of data received [quantity of memory cells accessed] makes the full media write unit [quantity of memory cells available to be accessed], at 520 in FIG. 5)

Tan does not teach a memory sub-system, which is a solid-state drive storage system; a counter resident on the memory sub-system; incrementing a first counter in response to a determination that a particular write type among the plurality of write types was involved in performance of the memory operation; incrementing a second counter in response to a determination that a particular write type among the plurality of write types was involved in performance of the memory operation.

However, Lee ‘782 teaches:
a memory sub-system, which is a solid-state drive storage system; (FIG. 1; “[0036] … the writing management system 100 comprises a solid state drive 10 [memory sub-system]”)
incrementing a first counter in response to a determination that a particular write type among the plurality of write types was involved in performance of the memory operation;  (FIG. 3-1; “[0051] In a step S14, the firmware judges whether there is a sequential write relationship [particular write type] between the j-th write command [memory operation] and the (j+1)-th write command, wherein if the judging condition is satisfied, the sequential write count value [first counter] is increased by 1”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tan to incorporate the teachings of Lee ‘782 to provide a multilevel memory system includes a nonvolatile memory (NVM) device with an NVM media having a media write unit that is different in size than a host write unit of a host controller of Tan, with a system having a solid state drive of Lee ‘782 that determines a sequential write ratio of write commands.  Doing so with the system of Tan would provide a system for extending a use life of a solid state drive so as to be applied to hosts with different use conditions and different writing modes.  (Lee ‘782, [0007])

The combination of Tan does not teach a counter resident on the memory sub-system; incrementing a second counter in response to a determination that a particular write type among the plurality of write types was involved in performance of the memory operation.

However, Park ‘543 teaches:
incrementing a second counter in response to a determination that a particular write type among the plurality of write types was involved in performance of the memory operation.  (FIG. 1; [0035]; “[0057] … The update circuit 230 may increase a value of the received page write [memory operation] count [second counter] by one, and may transmit the meta write command META_WR for writing the increased page write count to the memory device 10a. The memory device 10a may write the increased page write count in the metadata region 130 in response to the meta write command META_WR”; a particular write type is considered to be a type of writing to a full page of a plurality of memory cells)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Tan to incorporate the teachings of Park ‘543 to provide a multilevel memory system includes a nonvolatile memory (NVM) device with an NVM media having a media write unit that is different in size than a host write unit of a host controller of Tan, with a semiconductor device of Park ‘543 that updates a page write count of a page in a memory device as metadata to manage units of a page in the memory device.  Doing so with the system of Tan would improve performance of a wear leveling operation of a memory device.  (Park ‘543, [0006])

The combination of Tan does not teach a counter resident on the memory sub-system.


a counter resident on the memory sub-system.  (FIGs. 1-3; [0003]-[0004]; “[0028] … a host machine [memory sub-system] is installed with a number of hard drives (the physical storage units in this scenario), and a storage controller (the central controller in this scenario) runs on the host machine for performing read/write control on all hard drives”; “[0033] … The total cumulative erasing count [counter] of a physical storage unit may be obtained by summing the cumulative erasing counts of all the blocks in the physical storage unit”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Tan to incorporate the teachings of Zhang to provide a multilevel memory system includes a nonvolatile memory (NVM) device with an NVM media having a media write unit that is different in size than a host write unit of a host controller of Tan, with a system of Zhang for writing data in one or more storage units by selecting, based on a total cumulative erasing count of all blocks in each physical storage unit, a physical storage unit having the lowest total cumulative erasing count from physical storage units satisfying a preset writing condition for writing of data.  Doing so with the system of Tan would thereby achieve balanced erasing and writing among different physical storage units, avoiding premature damage to a single physical storage unit due to too many times of erasing and writing on the physical storage unit, lowering a possibility of data loss in a non-high availability scenario, and improving a stability of a system in which the physical storage unit is located in a high availability scenario.  (Zhang, [0018])

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 2020/0278883 A1), hereinafter “Tan”, in view of Lee (US 2017/0090782 A1), hereinafter “Lee ‘782”, Park (US 2019/0258543 A1), hereinafter “Park ‘543”, and Zhang (US 2019/0212922 A1), hereinafter “Zhang”, as applied to claim 16 above, and further in view of Papandreou et al. (US 2021/0132800 A1), hereinafter “Papandreou”.

Regarding claim 17, the combination of Tan teaches the system of claim 16.

The combination of Tan does not teach wherein the processing device is configured to perform the one or more memory operations further comprising executing a debugging operation responsive to one of the first counter and the second counter exceeding a threshold value.  

	However, Papandreou teaches:  
wherein the processing device is configured to perform the one or more memory operations further comprising executing a debugging operation responsive to one of the first counter and the second counter exceeding a threshold value.  (FIGs. 8A-8B; “[0123] … In response to determining that the number [counter] of error counts [first counter and second counter] that have been experienced by the given block is greater than the first error count threshold [threshold value], the flowchart proceeds to sub-operation 822 [debugging operation]. There, sub-operation debugging operation] includes setting the calibration type of the block such that the calibration algorithm used determines a unique voltage offset value for each read voltage of each group of word-lines in the given block, where a group of word-lines may include one or more word-lines and all word-lines of the given block are part of a group of word-lines”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Tan to incorporate the teachings of Papandreou to provide a multilevel memory system includes a nonvolatile memory (NVM) device with an NVM media having a media write unit that is different in size than a host write unit of a host controller of Tan, with a data storage system of Papandreou for managing a calibration of blocks of a non-volatile random access memory (NVRAM) using priority levels.  Doing so with the system of Tan would significantly improve a raw bit error rate (RBER) and therefore enhance endurance and retention, particularly for enterprise-level Flash memory systems using modern three-dimensional (3-D) triple-level-cell (TLC) or quad-level-cell (QLC) NAND Flash memory.  (Papandreou, [0004])

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 2020/0278883 A1), hereinafter “Tan”, in view of Lee (US 2017/0090782 A1), hereinafter “Lee ‘782”, Park (US 2019/0258543 A1), hereinafter “Park ‘543”, and Zhang (US 2019/0212922 A1), hereinafter “Zhang”, as applied to claim 16 above, and further in view of Park et al. (US 2017/0046083 A1), hereinafter “Park ‘083”.

Regarding claim 18, the combination of Tan teaches the system of claim 16.

The combination of Tan does not teach the processing device executing a command from a host to reset the memory operation.  

	However, Park ‘083 teaches:  
the processing device executing a command from a host to reset the memory operation.  (FIG. 5; [0073]; “[0088] … even though an operation [memory operation] of the storage device 2200 [processing device] is reset by the reset command CMDs (refer to FIG. 4) output from the host 1100, data loss may be prevented”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Tan to incorporate the teachings of Park ‘083 to provide a multilevel memory system includes a nonvolatile memory (NVM) device with an NVM media having a media write unit that is different in size than a host write unit of a host controller of Tan, with a storage device of Park ‘083 that is configured to flush data in a buffer to a nonvolatile memory before receiving a reset command from a host.  Doing so with the system of Tan would prevent data loss in a storage device.  (Park ‘083, [0002])

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 2020/0278883 A1), hereinafter “Tan”, in view of Lee (US 2017/0090782 A1), hereinafter “Lee ‘782”, Park (US 2019/0258543 A1), hereinafter “Park ‘543”, Zhang (US 2019/0212922 A1), hereinafter “Zhang”, and Park et al. (US 2017/0046083 A1), hereinafter “Park ‘083”, as applied to claim 18 above, and further in view of Rai et al. (US 2019/0369911 A1), hereinafter “Rai”.

Regarding claim 19, the combination of Tan teaches the system of claim 18.

	Tan does not teach wherein the command to perform reset the memory operation is vendor specific.

However, Rai teaches:
	wherein the command to perform reset the memory operation is vendor specific.  (“[0086] … The partial reset command is a vendor-specific command in a memory access protocol, in one embodiment”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Tan to incorporate the teachings of Rai to provide a multilevel memory system includes a nonvolatile memory (NVM) device with an NVM media having a media write unit that is different in size than a host write unit of a host controller of Tan, with an apparatus of Rai having a non-volatile memory controller that performs a partial reset using a vendor- would save substantial time by alleviating a need to re-initialize some parameters.  (Rai, [0019])

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 2020/0278883 A1), hereinafter “Tan”, in view of Lee (US 2017/0090782 A1), hereinafter “Lee ‘782”, Park (US 2019/0258543 A1), hereinafter “Park ‘543”, and Zhang (US 2019/0212922 A1), hereinafter “Zhang”, as applied to claim 16 above, and further in view of Ramalingam (US 2017/0097782 A1), hereinafter “Ramalingam”.

The combination of Tan does not teach wherein the memory sub-system is a stackable cross-gridded array of memory cells.  

	However, Ramalingam teaches:  
	wherein the memory sub-system is a stackable cross-gridded array of memory cells. (FIG. 1; “[0017] … the fast non-volatile memory devices of the N array can be implemented with other types of non-volatile memory such as 3-dimensional cross-point [stackable cross-gridded array] memory”; “[0028] … Each memory cell of the fast non-volatile memory array includes a selector and stores a single bit of data, according to one such embodiment. Memory cells are accessed and written or read by varying the amount of voltage sent to each selector”)

 to incorporate the teachings of Ramalingam to provide a multilevel memory system includes a nonvolatile memory (NVM) device with an NVM media having a media write unit that is different in size than a host write unit of a host controller of Tan, with a solid-state drive (SSD) configured with a fast frontend non-volatile memory implemented with a 3-dimensional cross-point memory of Ramalingam.  Doing so with the system of Tan would improve an endurance rating of non-volatile memories.  (Ramalingam, [0002])

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.B.V./Patent Examiner, Art Unit 2136

/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136